                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                   TAMPA DIVISION


CORA McWHITE,

       Plaintiff,

vs.                                                      CASE NO.:

CONGRESSIONAL BANK CORP.,

      Defendant.
_______________________________________/

                     COMPLAINT AND DEMAND FOR JURY TRIAL

       Plaintiff, Cora McWhite, by and through her undersigned counsel, sues the Defendant,

Congressional Bank Corp., and states as follows:

                                  JURISDICTION AND VENUE

       1.      Plaintiff invokes this Court’s jurisdiction in accordance with 28 U.S.C. § 1331

because this civil action arises under the Constitution, laws, or treaties of the United States.

       2.      Venue lies within the United States District Court for the Middle District of

Florida, Tampa Division, in accordance with 28 U.S.C. § 1391(b) because a substantial part of

the events giving rise to this claim occurred in this Judicial District.

                                            PARTIES

       3.      At all times material herein, Plaintiff, CORA McWHITE, (hereinafter

“McWhite” or “Plaintiff”) was and is a resident of Hillsborough County, Florida.

       4.      At all times material herein, Defendant, CONGRESSIONAL BANK CORP.

(hereinafter “Congressional” or “Defendant”), was and is a foreign for-profit corporation,
authorized to and doing business in Hillsborough County, Florida.

       5.      Defendant is an “employer,” as defined by the laws under which this action is

brought and employs more than ten (10) employees.

                               FACTUAL ALLEGATIONS

       6.      Plaintiff began her employment with the Defendant in or around February 4,

2019 as a Loan Processor. Defendant agreed to pay Plaintiff an initial salary of $52,000 per

year ($2,166.67 semi-monthly), plus benefits.

       7.      As part of her job duties, Plaintiff reviewed the detail and quality of loan

applications submitted by Defendant’s sales representatives and reviewed the loan structures

to ensure that each met the lender’s requirements.

       8.      Plaintiff directly reported to the Processing Supervisor, Ms. Kay Devlynne,

who worked in Columbus, Ohio. Plaintiff did not report directly to anyone in the Tampa office

where she worked. All of the Loan Processors reported to Ms. Devlynne, and some worked in

Columbus, Ohio while others worked remotely.

       9.      Early in her time with Defendant, Plaintiff identified some lending procedures

and practices that raised compliance concerns. For example, Plaintiff learned that Defendant’s

sales staff and underwriters were altering applications prepared by borrowers after those

borrowers had electronically signed the applications, in violation of Federal Housing

Association (“FHA”) and department of Veterans’ Affairs (“VA”) lending rules.

       10.     Plaintiff raised her concerns about these compliance issues with her manager

Ms. Devlynne. Ms. Devlynne, in turn, shared Plaintiff’s concerns with Defendant’s Vice

President of Mortgage Compliance, Ms. Saundra Bolden.



                                                2
       11.     That same month, Congressional named Mr. Ken Ingram as the local manager

for the Tampa branch. Ms. Bolden travelled to the Tampa branch to meet with staff members

to discuss the change in local management.

       12.     On her visit to the Tampa branch, Ms. Bolden met with Plaintiff to discuss

compliance issues and asked Plaintiff to identify which members of the sales staff had altered

documents, suggesting that she would confer with them to ensure compliance going forward.

       13.      But following the change in management at the Tampa office, the compliance

issues in the mortgage loan department continued.         For example, Plaintiff learned that

Defendant’s loan sales staff was preparing Letters of Explanation necessary for the

underwriting team without consulting the borrower.

       14.     Plaintiff shared the concerns about this issue with her manager Ms. Devlynne,

who again said she would address the issue with Ms. Bolden. In early April 2019, Ms. Bolden

visited the Tampa branch and told Plaintiff she would discuss these compliance issues with

Congressional’s CFO, Mr. Joe Grinder.

       15.     Plaintiff, however, began to feel that her efforts to address these compliance

problems were creating issues in her relationships with Congressional colleagues, including

Mr. Ingram, and Defendant’s Underwriting Team Lead Ms. Rebecca Benner.

       16.     During this time, Congressional was pushing to “meet the numbers” and

Plaintiff felt that despite her high level of production she was viewed as a potential hinderance

to the goal of closing FHA and VA loans to maximize profits.

       17.     Nevertheless, while Plaintiff worked at Congressional, she always exceeded the

expectations of Ms. Devlynne, her direct supervisor. And Ms. Devlynne shared Plaintiff’s



                                               3
concerns about the regulatory issues that Plaintiff raised. Ms. Devlynne was also concerned

about efforts to retaliate against Plaintiff for raising these issues.

        18.     Ms. Devlynne also had concerns that Plaintiff, an African American, was

discriminated against because of her race while at Congressional. Indeed, Ms. Devlynne heard

a number of discriminatory comments about Plaintiff, including that she “didn’t know her

place” and that she was “uppity.”

        19.     The individuals making these comments also falsely stated that Plaintiff had a

poor work ethic and that she was “not a good fit” for Congressional.

        20.     Ms. Devlynne ultimately complained to Congressional’s Human Resource

Department asserting that individuals were discriminating against Plaintiff because of her race.

        21.     On May 20, 2019, shortly after Ms. Devlynne made that complaint, Plaintiff

joined a conference call led by Mr. Grinder and the operations team. On that call, Plaintiff was

told that Congressional was winding down its loan business and that the Loan Processors

should work only on their existing pipeline for the next 30 to 60 days.

        22.     That same day, however, Congressional terminated Plaintiff’s employment

immediately. Congressional did not immediately terminate any of the other Loan Processors.

        23.     Following Plaintiff’s termination, a human resource officer from Congressional

called and apologized that Congressional had laid Plaintiff off immediately rather than giving

her the chance to continue working to close the loans in her pipeline. That human resource

representative asked Plaintiff whether she felt that she had been discriminated against because

of her race. Plaintiff said that she did, but Congressional did not ask Plaintiff to return to work.

        24.     After terminating Plaintiff’s employment, Defendant failed and refused to pay



                                                  4
Plaintiff all amounts due under the terms of her employment.

                                  COUNT I
                   RACE DISCRIMINATION – 42 U.S.C. §§ 1981, 1983

       25.     Plaintiff realleges and adopts, as if fully set forth herein, the allegations stated

in paragraphs 1 through 24.

       26.     Plaintiff is a member of a protected class under 42 U.S.C. §§ 1981, 1983.

       27.     By reason of the conduct described above, Defendant engaged in unlawful

employment practices and discriminated against Plaintiff on account of her race.

       28.     Defendant’s unlawful and discriminatory employment practices towards

Plaintiff were intentional.

       29.     Because of Defendant’s unlawful employment practices. Plaintiff has suffered

and continues to suffer damages.

       WHEREFORE, Plaintiff demands judgment against the Defendant for all damages

and relief available under federal law including compensation for lost wages, benefits, and

other renumeration; interest; emotional pain and suffering, humiliation, and any other

compensatory damages legally permitted; reinstatement, attorneys’ fees, costs, expenses, and

all other relief that this Court deems just and proper.

                                   COUNT II
                       FALSE CLAIMS ACT WHISTLEBLOWER

       30.     Plaintiff realleges and adopts, as if fully set forth herein, the allegations stated

in paragraphs 1 through 24.

       31.     Plaintiff took many lawful actions to prevent Defendants from submitting false

claims to the United States. Specifically, on several occasions Plaintiff objected to Defendant’s




                                                5
violations of FHA and VA lending requirements that would have resulted in the submission of

false claims.

        32.     Knowing of Plaintiff’s complaints about these improper lending practices to

federal loan programs, Defendant took retaliatory actions and terminated Plaintiff’s

employment.

                WHEREFORE, Plaintiff demands judgment against the Defendant for all

damages and relief available under the federal law including 2 times back pay, interest,

reinstatement, attorneys’ fees, costs, expenses, and all other relief that this Court deems just

and proper.

                                  COUNT III
                    FLORIDA’S PRIVATE WHISTLEBLOWER ACT

        33.     Plaintiff realleges and adopts, as if fully set forth herein, the allegations stated

in paragraphs 1 through 24.

        34.     This is an action for damages pursuant to Florida’s Private Whistleblower’s

Act, Section 448.102, Florida Statutes.

        35.     Pursuant to Section 448.102, Florida Statutes, an employer may not take any

retaliatory personnel action against an employee because the employee has objected to, or

refused to participate in, any activity, policy, or practice of the employer which is in violation

of a law, rule, or regulation.

        36.     In contravention of said statute, and in direct retaliation for objecting to and/or

refusing to participate in a policy, practice or activity that was a violation of a law, rule or

regulation, Defendant constructively discharged Plaintiff; refused to allow Plaintiff to work

through her notice period; and failed to pay Plaintiff all wages owed under the terms of her


                                                 6
employment.

       37.      Because of Defendant’s unlawful acts as above-described, Plaintiff has and will

continue to incur attorneys’ fees, which are recoverable under Section 448.104, Florida

Statutes.

       WHEREFORE, Plaintiff demands judgment against the Defendant for all damages

and relief available under Florida law including compensation for lost wages, benefits, and

other renumeration; interest; emotional pain and suffering, humiliation, and any other

compensatory damages legally permitted; reinstatement, attorneys’ fees, costs, expenses, and

all other relief that this Court deems just and proper.

                                         COUNT IV
                                       UNPAID WAGES

       38.      Plaintiff realleges and adopts, as if fully set forth herein, the allegations stated

in paragraphs 1 through 24.

       39.      Plaintiff earned wages over the course of her employment which remain unpaid

by Defendant. Specifically, Defendant failed to reimburse Plaintiff for certain hours worked

at the end of her employment and for accrued paid time off.

       40.      Plaintiff has earned unpaid wages which are owed and payable by the

Defendant employer pursuant to Florida Statute Chapter 448.08.

          41.   Defendant, despite Plaintiff’s reasonable attempts to obtain payment of these

earned monies, has failed and refused to make payment as required by Florida Statute Ch.

448.08.




                                                 7
       WHEREFORE, Plaintiff demands judgment against the Defendant for all damages

and relief under the Florida law including compensatory damages, interest, attorneys’ fees,

costs, expenses, and all other relief that this Court deems just and proper.

                                  DEMAND FOR JURY TRIAL

       42.     Plaintiff requests a jury trial on all issues so triable.


DATED February 20, 2020.

                                                FLORIN, GRAY, BOUZAS, OWENS, LLC

                                                /s/ Scott L. Terry
                                                _____________________________________
                                                SCOTT L. TERRY
                                                Florida Bar No.: 77105
                                                Primary: sterry@fgbolaw.com
                                                Secondary: debbie@fgbolaw.com
                                                WOLFGANG M. FLORIN
                                                Florida Bar No. 907804
                                                Primary: wolfgang@fgbolaw.com
                                                Secondary: tina@fgbolaw.com
                                                16524 Pointe Village Drive, Suite 100
                                                Lutz, FL 33558
                                                Telephone (727) 254-5255
                                                Facsimile (727) 483-7942
                                                Attorneys for Plaintiff




                                                 8
